[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 113 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 114 
The facts in this case (omitting those only which are immaterial) are, in substance, these: The defendant knowing that it had not received from or on account of Michaels any lard whatever, and with knowledge when the respective bills of lading were issued that Michaels intended to use them at bank, issued and delivered them to him; these bills, when thus issued, were attached by Michaels to his drafts upon the plaintiffs for a sum somewhat exceeding $7,000, which, upon presentation to them, they, upon the faith that the defendant had received and would transport to the places specified in the respective bills the lard therein described to be in its possession, paid the sums specified in the respective drafts at the time and in the order in which they were presented; and thus the question comes up, whether the defendant is not estopped from setting up as a defence to this action that its statements, known by its agent, at the time of making them, to be untrue, were in fact false, and that no lard whatever was received by the company for or on account of Michaels? The true answer to this question is not involved in doubt. The well-recognized principle that a party who, by his admissions, has induced a third party to act in a particular manner is not permitted to deny the truth of his admission, if the consequence would be to work an injury to such third party, applies to and governs this case. (2 Redfield on Law of Railways [4th ed.], 167; Dickerson v. Seeley, 12 Barb., 99, 102; approved in Ellis v. Willard, 9 N.Y., 529, 534.)
It is, however, insisted that the defendant, in issuing these *Page 117 
bills of lading, acted in good faith and without any design to commit a fraud upon any one who should make an advance upon the strength of them, and is, therefore, not estopped by the recital contained in them of the receipt of the lard. It cannot, I think, be doubted that the defendant did believe that what purported to be Sunderlin's warehouse receipt was genuine and not a forgery. The difficulty is that the defendant's bill of lading did not recite the receipt by it of Sunderlin's warehouse receipt for the lard, but its own receipt of it, and it may be conceded the defendant really believed the lard would be forthcoming when it should be demanded, and that no injury would result to the plaintiffs. But its false statement that it had received the lard misled them, and hence the defendant must be held to intend what was in fact the legitimate consequences of its own misstatement. And now that it has been the cause of the advances made by the plaintiffs, it is no excuse for not delivering the lard, which it represented to the defendant it had received from Michaels, that it was by the judgment of the Supreme Court of this State prevented from delivering 197 tierces of lard, the property of another, which it never received from Michaels, but seized and would have delivered to the plaintiffs but for the process and subsequent judgment of the court in favor of the rightful owner.
There is some ambiguity produced by a recital in one of the referee's conclusion of law, "that the goods received by the defendant for transportation were 197 tierces of lard," which is solved by the evidence and previous findings of fact, from which it appears that the paper purporting to be Sunderlin's warehouse receipt for 200 tierces of lard was the defendant's only reliance that Michaels had the lard for which the bills of lading were given, and that the receipt purporting to have been given by Sunderlin was a forgery committed by Michaels himself, who had not the property therein referred to; and further on, independent of what is shown as the judgment record in replevin, he found that Walbridge, Watkins  Co., and not Michaels, had not only the right of property *Page 118 
in, but the right of possession of, the 197 tierces of lard which the defendant caused to be seized with intent to carry and deliver the same to the plaintiffs instead of the 200 tierces represented by the forged receipt, and which, by the bill of lading, the defendant falsely represented to be in its possession, and of which it was never either actually or constructively possessed.
The judgment of the General and Special Terms should be reversed and new trial ordered.